Title: From George Washington to John Hancock, 14 February 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris town 14th Feby 1777

I do myself the honor to inclose you a plan drawn up by Docr Shippen in concert with Docr Cochran for the arrangement and future Regulation of the General Hospital.
As this plan is very extensive the appointments numerous, and the Salaries, at present affixed to them, large; I did not think myself at liberty to adopt any part of it, before I laid it before Congress for their approbation.
I will just remark, that tho’ the Expence attending an Hospital upon the inclosed plan, will be very great, it will in the end; not only be a saving to the public, but the only possible Method of keeping an Army afoot.

We are now, at an enormous Bounty, and with no small difficulty, recruiting an Army of upwards of an hundred Battalions. The ensuing Campaign may, from the same Causes, prove as sickly as the last. If the Hospitals are in no better condition for the reception of the sick, our Regiments will be reduced to Companies by the end of the Campaign, and those poor Wretches who escape with life, will be either scattered up and down the Country and not to be found, or if found, totally enervated and unfit for further duty. By these Means, the Bounty is not only lost, but the Man is lost also, and I leave you to judge, whether we have Men enough to allow of such a consumption of lives and Constitutions as have been lost the last Campaign. For my own part, I am certain, that if the Army, which I hope we shall have in the Feild this year, is suffered to moulder away by sickness, as it did the last, we must look for Reinforcements to some other places than our own States.
The number of Officers, mentioned in the inclosed plan, I presume are necessary for us, because they are found so in the British Hospitals. And as they are established upon the surest Basis, that of long Experience under the ablest Physicians and Surgeons, we should not hesitate a moment in adopting their Regulations, when they so plainly tend to correct and improve our former want of Method and Knowledge in this important department.
The pay, affixed to the different Appointments, is, as I said before, great; and perhaps more than you may think adequate to the Service. In determining upon the Sum that is to be allowed to each, you ought to consider, that it should be such as will induce Gentlemen of Character and Skill in their profession to step forth, and in some manner adequate to the practice which they leave at home. For unless such Gentlemen are induced to undertake the Care and Management of our Hospitals, we had better trust to the force of Nature and Constitution, than suffer persons intirely ignorant of Medicine to destroy us by ill directed applications.
I hear from every quarter, that the dread of undergoing the same Miseries for want of proper care and attention when sick, has much retarded the new inlistments, particularly to the Southward. This is another reason for establishing our Hospitals, upon a large and generous plan, for we ought to make the Service as agreeable and inticing as possible to the Soldiery, many of whom (especially when we call forth the Militia) not only quit the Comforts but the luxuries of life.
A few days ago Docr Morgan sent me the inclosed Manuscript, which is a vindication of his Conduct, upon which he desires a Court of Enquiry may be held. I transmit it to you by his direction. As I do not know what particular Charges were alledged against him, I can say nothing to it or about it. You will find a plan of his also inclosed, for

the better Regulation of the Hospital, but I think all his hints are included in Shippen’s plan.
As no time is to be lost in appointing the necessary Officers, fixing upon the proper places for Hospitals, and many other preparations; I could wish that Congress would take this Matter under their immediate Consideration, and favor me with their Sentiments thereon as soon as possible. I have the Honor to be Sir Your most hble Servt

Go: Washington

